Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The closest prior art of record is US Pub. 2004/0034678 related to assign an ALU to the oldest requesting instruction, each instruction in the instruction sequence must be told whether any preceding instructions are requesting an ALU. Similarly, to read an argument register, an instruction must somehow communicate with the most recent preceding instruction that wrote that register. A cspp circuit can implement such functions by computing for each instruction within a wraparound instruction sequence the accumulative result of applying some associative operator to all the preceding instructions. A cspp circuit has a critical path gate delay logarithmic in the length of the instruction sequence. Depending on its associative operation and its layout, a cspp circuit can have a critical path wire delay sublinear in the length of the instruction sequence. The prior art of record does not teach or suggest at least “a prefix network configured to receive the first generate and propagate bits from the first segment decoder circuit and to receive the second generate and propagate bits from the second segment decoder circuit; and an auxiliary adder circuit configured to receive the first sum bits from the first segment decoder circuit and to receive the second sum bits from the second segment decoder circuit, wherein the auxiliary adder circuit is configured to compute corresponding output sum bits without receiving any signals from the prefix .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D YAARY whose telephone number is (571)270-1249. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL D. YAARY/Primary Examiner, Art Unit 2182